Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 7, 2021 in response to the Office Action of July 16, 2021 is acknowledged and has been entered. 
Claims 1, 2, 6, 7 and 8 have been cancelled.
Claims 3, 9, 12, 13, and 15 are pending.
Claims 3, 9, 12 and 15 are withdrawn as being directed to non-elected subject matter.
Claims 13 is currently being examined. 
It’s noted that claims 1, 2, 3, 6-8, and 13 were previously examined and rejected in Office Action of July 16, 2021. In addition, in Remarks filed on May 3, 2021, Applicant elected:

    PNG
    media_image1.png
    363
    561
    media_image1.png
    Greyscale



MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth (Chesworth et al., WO 2014/153226, Publication Date: 09-25-2014, IDS), and further in view of Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
Chesworth teaches compounds can inhibit activity of an arginine methyltransferase (RMT) (e.g., PRMT1, PRMT3, CARM1, PRMT6, and /or PRMT8) ([0007]), which are TYPE 1 PRMT inhibitors based on definition of the instant specification.
Chesworth teaches a compound of Formula (I) or a pharmaceutically acceptable salt thereof ([0058]-[0062]):

    PNG
    media_image2.png
    199
    381
    media_image2.png
    Greyscale

Chesworth teaches an exemplary compound No. 158 on page 171(shown below) which is identical to compound A of claim 6. 

    PNG
    media_image3.png
    308
    718
    media_image3.png
    Greyscale

	Chesworth teaches pharmaceutical compositions comprising a Type I PRMT inhibitor ([00196]-[00239]).
Chesworth teaches that the Type I PRMT inhibitor can be in combination with one or more additional therapeutically active agents in a single composition ([00240]-[00242], claims 53, 54).
Chesworth teaches that the Type I PRMT inhibitor can be used to treat various cancers through the inhibition of PRMT1, including breast cancer, prostate cancer, lung cancer, colon cancer, bladder cancer, and leukemia ([00253], [00258], claim 72).
Chesworth teaches as set forth above. However, Chesworth does not teach a combination of a Type I PRMT inhibitor and an immune-modulatory agent, such as an anti-PD-1 antibody (the elected species). The reference teaches that the disclosed Type 1 PRMT inhibitors can be administrated in combination with additional therapeutically 
Topalian teaches that the vast somatic mutational diversity found in most human cancers exposes a panoply of new antigens for potential immune recognition. However, cells of the adaptive and innate immune systems that recognize and attack cancer are held back by immune checkpoint pathways, including PD-1/PD-L1 pathway (page 450, col. 1, para. 1).
Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).
Topalian teaches that many cancer patients contain a significant repertoire of tumor-specific T cells capable of killing their tumor (page 453, col. 1, para. 2).
Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).
Topalian teaches that nivolumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma and squamous NSCLC in US (Table 1).
Topalian teaches that pembrolizumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma in US (Table 1).
Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder cancer, Hodgkin’s lymphoma, head and neck, gastric, triple-negative breast, and ovarian cancer (page 454-455 bridging paragraph).

	It would have been prima facie at the time the invention was made to combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, with a Type I PRMT inhibitor, e.g. compound A, taught by Chesworth, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like breast cancer and lung cancer by combining the Type I PRMT inhibitor and an anti-PD-1 antibody. Given that that claimed compounds, e.g. nivolumab or pembrolizumab, were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 

Response to Arguments
For the rejection of claims 13 under U.S.C. 103 over Chesworth in view of Topalian and Tannock, applicant argues:

    PNG
    media_image4.png
    294
    594
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    48
    595
    media_image5.png
    Greyscale

Applicants’ arguments have been considered, but have not been found persuasive because claim 13 has not been amended in respond to the previous Office Action of July 16, 2021, shown below:

    PNG
    media_image6.png
    350
    630
    media_image6.png
    Greyscale
 
And Applicant did not make any arguments relating to the limitations of the rejected claim. Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Application No. 16/464,439
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7, 10, 16, 19, 22, and 23 of Application No. 16/464,439 (thereinafter Appl. 439, US-20210106580-A1), now claims 1-7 of U.S. Patent No.: 11,197,857, in view of Chesworth (Chesworth et al., WO 2014/153226, Publication Date: 09-25-2014, IDS), Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
The claims of Appl. 439 teach a combination of a Type I protein arginine methyltransferase (Type I PRMT) inhibitor and a Type II protein arginine methyltransferase (Type II PRMT) inhibitor; wherein the Type I PRMT inhibitor is a compound of Formula (I) (claim 4).
The claims of Appl. 439 teach that wherein the Type I PRMT inhibitor is Compound A, or a pharmaceutically acceptable salt thereof (claim 7).

Chesworth teaches as set forth above. In particular, Chesworth teaches that the Type I PRMT inhibitor can be in combination with one or more additional therapeutically active agents in a single composition ([00240]-[00242], claims 53, 54).
Chesworth teaches that the Type I PRMT inhibitor can be used to treat various cancers through the inhibition of PRMT1, including breast cancer, prostate cancer, lung cancer, colon cancer, bladder cancer, and leukemia ([00253], [00258], claim 72).
Topalian teaches that the vast somatic mutational diversity found in most human cancers exposes a panoply of new antigens for potential immune recognition. However cells of the adaptive and innate immune systems that recognize and attack cancer are held back by immune checkpoint pathways, including PD-1/PD-L1 pathway (page 450, col. 1, para. 1).
Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).
Topalian teaches that many cancer patients contain a significant repertoire of tumor-specific T cells capable of killing their tumor (page 453, col. 1, para. 2).
Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).

Topalian teaches that pembrolizumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma in US (Table 1).
Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder cancer, Hodgkin’s lymphoma, head and neck, gastric, triple-negative breast, and ovarian cancer (page 454-455 bridging paragraph).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to use a composition taught by the claims of Appl. 439, comprising Type I PRMT inhibitor, to treat cancer as taught by Chesworth, and further combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like breast cancer and lung cancer by combining the Type I PRMT inhibitor Type II PRMT inhibitor and an anti-PD-1 antibody. Given that that claimed compounds, e.g. nivolumab or pembrolizumab, were known in the art for cancer treatment, one of 

Application No. 16/465,630
Claims 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-19 of co-pending Application No. 16/465,630 (thereinafter Appl. 630, US-20190365710-A1) in view of Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year:1992).
The claims of Appl. 630 teach a method of inhibiting proliferation of a cancer cell in a human in need thereof, the method comprising administering to the human an effective amount of a Type I PRMT inhibitor (claims1 and 2).
The claims of Appl. 630 teach wherein the Type I PRMT inhibitor is a PRMT1 inhibitor, a PRMT3 inhibitor, a PRMT4 inhibitor, a PRMT6 inhibitor, or a PRMT8 inhibitor (claim 5).
The claims of Appl. 630 teach that wherein the Type I PRMT inhibitor is Compound A, or a pharmaceutically acceptable salt thereof (claim 9).
The claims of Appl. 630 teach the method of claim 1 can treat a solid cancer, hematological cancer, such as lymphoma, acute myeloid leukemia (AML), kidney, melanoma, breast, bladder, colon, lung, or prostate (claims 12 and 14).

The claims of Appl. 630 teach that the method of claim 1, further comprising administering one or more additional anti-neoplastic agents (claim 19).
The claims of Appl. 630 do not teach an immune-modulatory agent, such as an anti-PD-1 antibody (the elected species) in combination with a Type I PRMT inhibitor, e.g. Compound A in the method.
Topalian teaches that the vast somatic mutational diversity found in most human cancers exposes a panoply of new antigens for potential immune recognition. However cells of the adaptive and innate immune systems that recognize and attack cancer are held back by immune checkpoint pathways, including PD-1/PD-L1 pathway (page 450, col. 1, para. 1).
Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).
Topalian teaches that many cancer patients contain a significant repertoire of tumor-specific T cells capable of killing their tumor (page 453, col. 1, para. 2).
Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).
Topalian teaches that nivolumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma and squamous NSCLC in US (Table 1).

Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder cancer, Hodgkin’s lymphoma, head and neck, gastric, triple-negative breast, and ovarian cancer (page 454-455 bridging paragraph).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the individual agents (page 352 col. 2, page 353 col. 1, page 357, col. 2 and Table 19.3). Tannock teaches that improvements in clinical chemotherapy have depended largely on the use of drugs in combination (page 338).
	It would have been prima facie at the time the invention was made to combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, with a Type I PRMT inhibitor taught by the claims of Appl. 630, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like breast cancer and lung cancer by combining the Type I PRMT inhibitor and an anti-PD-1 antibody. Given that that claimed compounds, e.g. nivolumab or pembrolizumab, were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection.

Application No. 17/052,817
13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, and 25-28 of co-pending Application No. 17/052,817 (thereinafter Appl. 817) in view of Topalian (Topalian et al., Cancer Cell 27, April 13, 2015) and Tannock (Tannock, 19 Experimental Chemotherapy, The Basic Science of Oncology, 2nd Edition, Publish Year: 1992).
The claims of Appl. 817 teach a method of treating cancer in a human in need thereof, the method comprising administering to the human a therapeutically effective amount of a Type I protein arginine methyltransferase (Type I PRMT) inhibitor and administering to the human a therapeutically effective amount of an ICOS binding protein or antigen binding portion thereof (claim 1).
The claims of Appl. 817 teach wherein the Type I PRMT inhibitor is a PRMT1 inhibitor, a PRMT3 inhibitor, a PRMT4 inhibitor, a PRMT6 inhibitor, or a PRMT8 inhibitor (claim 2).
The claims of Appl. 817 teach that wherein the Type I PRMT inhibitor is Compound A, or a pharmaceutically acceptable salt thereof (claim 6).
The claims of Appl. 817 teach that wherein the cancer is selected from the group consisting of colorectal cancer (CRC), gastric, esophageal, cervical, bladder, breast, head and neck, ovarian, melanoma, renal cell carcinoma (RCC), EC squamous cell, non-small cell lung carcinoma, mesothelioma, pancreatic, prostate cancer, and lymphoma (claim 28).
The claims of Appl. 817 do not teach an immune-modulatory agent, such as an anti-PD-1 antibody (the elected species) in combination with a Type I PRMT inhibitor, e.g. Compound A.

Topalian teaches that PD-1 is highly expressed on tumor-infiltrating lymphocytes and PD-1 ligands are upregulated in many human cancers (page 452, col. 1, para. 3).
Topalian teaches that many cancer patients contain a significant repertoire of tumor-specific T cells capable of killing their tumor (page 453, col. 1, para. 2).
Topalian teaches that drugs interrupting immune checkpoints, such as anti-PD-1 can unleash anti-tumor immunity and mediate durable cancer regression (abstract).
Topalian teaches that immune checkpoint blockade is distinguished by its “common denominator approach” (page 450, col. 1, para. 1).
Topalian teaches that nivolumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma and squamous NSCLC in US (Table 1).
Topalian teaches that pembrolizumab, an anti-PD-1 antibody, was approved for treatment refractory unresectable melanoma in US (Table 1).
Topalian teaches that nivolumab could potentially impact diverse cancer types, including common epithelial cancers, including melanoma, RCC, NSCLC, bladder cancer, Hodgkin’s lymphoma, head and neck, gastric, triple-negative breast, and ovarian cancer (page 454-455 bridging paragraph).
Tannock teaches that it has become common practice to treat cancer patients with multiple anti-cancer agents to enhance the tumor response over that of the 
	It would have been prima facie at the time the invention was made to combine the anti-tumor agent, e.g. nivolumab, taught by Topalian, with a combination taught by the claims of Appl. 817, because Tannock teaches that it is common practice to treat cancer patients with multiple anti-cancer agents to get an enhanced anti-tumor response. One of skill in the art would have been motivated to find the optimal treatment for cancers like breast cancer and lung cancer by combining a Type I PRMT inhibitor, an ICOS binding protein or antigen binding portion thereof and an anti-PD-1 antibody. Given that that claimed compounds, e.g. nivolumab or pembrolizumab, were known in the art for cancer treatment, one of skill in the art would have had a reasonable expectation of success of using the compounds in combination. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
For the rejection of claim 13 under Double Patenting applicant argues:

    PNG
    media_image7.png
    74
    604
    media_image7.png
    Greyscale

Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the 

Conclusion
No claims are allowed.
All other objections and rejections of previous Office Action of July 16, 2021 are hereby withdrawn in view of claim amendments and Applicant’s arguments.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642